Citation Nr: 0720664	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1957 to 
August 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In August 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In August and September 2006, the veteran submitted 
additional evidence directly to the Board, along with a 
signed waiver of initial RO consideration of the evidence. 
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2006).

These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required. 


REMAND

The veteran's DD214 shows that he served on the U.S.S. 
Trathen (DD530), and his related civilian occupation was 
communications (any ind.).  The veteran maintains that he has 
hearing loss and tinnitus due to noise exposure in service.  
He contends that during his duty as an Officer of the Deck 
(OD) on the USS Trathen DD530, he was exposed to significant 
acoustic trauma from ship weapons being fired specifically in 
relation to his close proximity, during three separate repair 
periods.  He asserts that as an OD, part of his 
responsibility was to receive orders from the Captain and 
then direct others, therefore hearing protection was never 
provided.  The Board finds his assertion of being exposed to 
acoustic trauma in service to be credible.

The veteran has submitted evidence showing that he has 
bilateral hearing loss.  It is, however, unclear if he has 
hearing loss under 38 C.F.R. § 3.385.  Additionally, there is 
a medical question as to whether any hearing loss found is 
due to service or to events after service.  In light of the 
foregoing, the Board finds that a medical opinion as to the 
etiology of any hearing loss and tinnitus found is necessary 
to adjudicate this appeal.  See 38 U.S.C.A. § 5103A.   

Prior to arranging for the veteran to undergo any 
examinations, the RO should obtain all potentially relevant 
medical records.  The Board notes that during the hearing 
before the undersigned and in an August 2006 letter, the 
veteran stated that a hearing test was performed at the VA 
Medical Center (VAMC) in Manchester, New Hampshire in 
approximately January 2005.  However, there are no VA medical 
records associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during  
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet.  
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,  
613 (1992).   Hence, the RO should specifically obtain all 
medical records from the Manchester VAMC pertaining to the 
veteran's bilateral hearing loss and tinnitus. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the 
Manchester VAMC all records of evaluation 
and/or treatment of the veteran's 
bilateral hearing loss and tinnitus, to 
include audiology testing results, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All records 
and/or responses should be associated 
with the claims file.

2.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA audio examination 
to determine the current nature and 
likely etiology of any hearing loss, and 
tinnitus found.  All indicated tests, 
including audiometric and the Maryland 
CNC Test, should be performed, and all 
findings should be reported in detail.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include a 
discussion of the veteran's documented 
medical history and assertions.    

Based on examination findings, historical 
records, including employment audio 
tests, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran has bilateral hearing loss and 
tinnitus due to service, to include 
exposure to acoustic trauma in service.  
In giving this opinion, the examiner 
should discuss the opinions of James P. 
Bartels, M.D. that are on file.

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

5.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case which discusses all evidence since 
the January 2006 SOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



